DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group 1, claims 1-11 and 17 in the reply filed on 2/7/2022 is acknowledged. Applicants merely made a conclusory statement of absence of a search and examination burden and failed to particularly point out the errors.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 17 is directed to a method and is in an additional group.  Claims 12-17 are distinct and separate inventions and are withdrawn from prosecution and will be rejoined if Group 1 is placed into an allowable form.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/16/2020 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2008/0252289 A1) to Lenglet (hereinafter Lenglet) in view of (US 2018/0202873 A1) to Bonifas et al.  (hereinafter Bonifas) and in further view of (US 2007/0035892 A1) to Pullini et al.  (hereinafter Pullini).
Lenglet is eleastic members that generates current upon deformation.  Lenglet discloses at paragraph [0015] that the circuit includes a magnetic core.  Lenglet discloses at paragraph [0024] that the core is a matrix having magnetic particles dispersed within the body.  Lenglet discloses at paragraph [0026] that the matrix is plastic.  Lenglet discloses at paragraph [0036] that the core is an elastically deformable magnetic core.  Lenglet discloses at paragraph [0038] that the magnetic core is plastic to lighten the weight.  Lenglet discloses at paragraph [0042] that a current is generated by the core.  Lenglet discloses at paragraph [0078] that the core may be an elastically deformable elastomer.  Lenglet discloses at paragraph [0079] that there may be a variety of plastics matrixes used that may be foamed to further reduce weight.  Lenglet discloses at paragraph [0122] that compression causes a change in magnetic flux density.  Lenglet discloses at paragraph [0079] that the polymer may be a polyurethane.  Lenglet discloses at paragraph [0087] that the powder is 2.5% to 15% or higher that reads on Applicants range of 1% to 3.5%.  The compression would not be expected to be more than 20% or 30% respectively.  Lenglet discloses a polyurethane, but is silent regarding the polyurethane being lightened by foaming and is silent regarding Applicants particle size.  
Bonifas is directed toward polymer matrix having magnetic particles dispersed within to generate a current upon deflection.  Lenglet and Bonifas are both directed toward polymer matrix having magnetic particles dispersed within to generate a current upon deflection and therefore are analogous art.     Bonifas teaches at paragraph [0035] that magnetic particles are dispersed in a foam matrix material.  Bonifas teaches at paragraph [0034] that the polymer matrix may be a foamed polyurethane.  Bonifas teaches at paragraph [0038] that the compression of the material creates a current.  
Pullini is directed toward a polymer matrix with magnetic particles that generate a current.  Lenglet and Pullini are both directed toward a polymer matrix with magnetic particles that generate a current and therefore are analogous art.  Pullini teaches at paragraph [0042] that the particle may be in a foam matrix and that has a diameter from a nanometer to a millimeter that overlaps and reads on Applicants range of  3 to 200 microns.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Lenglet in view of the teachings of Bonifas and Pullini that one would be motivated to create a foamed deformable polymer matrix to further reduce weight containing magnetic particles to induce a current upon deformation that forms a prime facie case of obviousness for claims 1-3 and 9-11.

Allowable Subject Matter
7.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach an elastic polymer matrix containing magnetic particles with the structures of claims 4-8. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766